EXHIBIT 10.11.3

SEVENTH AMENDMENT TO LEASE







.

PARTIES




.

THIS AGREEMENT made the 24th day of February, 2010, is between 300 TICE REALTY
ASSOCIATES L.L.C.   ("Lessor") whose address is c/o Mack-Cali Realty
Corporation, 343 Thornall Street, Edison, New Jersey 08837 and PAR
PHARMACEUTICAL, INC. ("Lessee"), whose address is One Ram Ridge Road, Spring
Valley, New York 10977.







.

STATEMENT OF FACTS




.

Lessor and Lessee previously entered into a Lease dated May 24, 2002, as amended
by First Amendment to Lease dated August 5, 2002, Second Amendment to Lease
dated  December 19, 2002, Third Amendment to Lease dated December 20, 2002,
Fourth Amendment to Lease dated August 7, 2003,  Fifth Amendment to Lease dated
December 30, 2004 and Sixth Amendment to Lease dated September 26, 2006
(collectively, the "Lease") covering 60,623 gross rentable square feet
consisting of units of approximately 10,420 gross rentable square feet, 4,733
gross rentable square feet, 11,224 gross rentable square feet and 7,452 gross
rentable square feet on the second (2nd) floor, approximately 25,656 gross
rentable square feet on the third (3rd) floor of the building located at 300
Tice Boulevard, Woodcliff Lake, New Jersey (“Building”) and approximately 1,138
gross rentable square feet of Storage Space in the Building’s garage
(collectively, the “Premises”); and




.

The Term of the Lease expires on March 31, 2011 (“Expiration Date”); and




.

Lessee desires to extend the Term of the Lease for a period of five (5) years to
commence April 1, 2011; and




.

The parties desire to amend certain terms of the Lease as set forth below.




.

AGREEMENT




NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Lessor and Lessee agree as follows:




.

The above recitals are incorporated herein by reference.




.

All capitalized and non-capitalized terms used in this Agreement which are not
separately defined herein but are defined in the Lease shall have the meaning
given to any such term in the Lease.




.

The renewal term shall be for a period commencing on April 1, 2011 and expiring
at 11:59 p.m. on March 31, 2016 (“Renewal Term”) and Paragraphs 9 and 17 of the
Preamble of the Lease shall be deemed amended accordingly.




.

Subject to Article 57 Partial Surrender Option, as set forth in Paragraph 3.7
below, Lessor hereby leases to Lessee and Lessee hereby hires from Lessor the
Premises in its "AS-IS" condition for the Renewal Term, as defined herein, under
the terms and conditions set forth herein.  Lessor shall have no obligation to
perform any improvement work in the Premises. Lessor shall provide an allowance
towards painting and carpeting the Premises (using finishes and materials
reasonably satisfactory to Lessor) and other improvement work which may be
performed by Lessee in the Premises of up to EIGHT HUNDRED NINETY TWO THOUSAND
TWO HUNDRED SEVENTY FIVE AND 00/100 DOLLARS ($892,275.00) (“Lessor’s
Allowance”), which Lessor’s Allowance shall be reduced to SIX HUNDRED THIRTEEN
THOUSAND THREE HUNDRED TWELVE AND 50/100 DOLLARS ($613,312.50) if Lessee
exercises its Partial Surrender Option  pursuant to Paragraph 3.7 below. From
and after the commencement of the Renewal Term,





1




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc




--------------------------------------------------------------------------------

provided Lessee is not in default under the Lease, such reimbursement shall be
made promptly after Lessor’s receipt of paid invoices evidencing the cost of the
work performed and lien waivers from all contractors, subcontractors and vendors
who supplied labor or materials in connection with said work. Such work by
Lessee shall comply with the terms of the Lease, including Article 6.




.5

As of April 1, 2011, the following shall be effective:




a.

Lessee shall pay Lessor Fixed Basic Rent applicable to the Premises payable as
follows and Paragraph 10 of the Preamble to the Lease shall be deemed amended
accordingly:




I.

The Fixed Basic Rent for the Premises consisting of 59,485 gross rentable square
feet (excluding the Storage Space of 1,138 gross rentable square feet), shall be
as follows:




Period

Yearly Rate

Monthly Installment

Annual Per Sq. Ft. Rent

April 1, 2011  to  March 31, 2016

$1,576,352.50

$131,362.71

$26.50




II.

The Fixed Basic Rent for the Storage Space of 1,138 gross rentable square feet
shall be as follows:




Period

Yearly

Rate

Monthly Installment

Annual Per Sq. Ft. Rent

April 1, 2011  to  March 31, 2016

$13,656.00

$1,138.00

$12.00




b.

Lessee shall continue to pay Lessor, as Additional Rent, Lessee’s Percentage
applicable to the Premises of the increased cost to Lessor for each of the
categories set forth in Article 23 of the Lease Additional Rent over the Base
Period Costs set forth below.




c.

As of April 1, 2011, Base Period Costs applicable to the Premises shall be as
follows (accordingly, prior to said date Lessee shall continue to pay
escalations in accordance with Article 23 of the Lease Additional Rent over the
Base Period Costs as currently set forth in the Lease and commencing April 1,
2012, Lessee shall pay escalations in accordance with Article 23 of the Lease
Additional Rent over the Base Period Costs as set forth below) and Paragraph 2
of the Preamble to the Lease shall be amended accordingly:




(A)

Base Operating Costs: Those costs incurred for the Building and Office Building
Area during the Calendar Year 2011.




(B)

Base Real Estate Taxes: Those Real Estate Taxes incurred for the Building and
Office Building Area during Calendar Year 2011.




(C)

Base Insurance Costs:   Those Insurance Costs incurred for the Building and
Office Building Area during Calendar Year 2011.  References in Article 23
Additional Rent of the Lease to “Insurance Costs Expense Stop” shall be deemed
changed “Base Insurance Costs.”




(D)

Base Utility and Energy Costs:  Those Utility and Energy Costs incurred for the
Building and Office Building Area during Calendar Year 2011.  References in
Article 23 Additional Rent of the Lease to “Utility and Energy Costs Expense
Stop” shall be deemed changed to “Base Utility and Energy Costs.”




Notwithstanding anything herein to the contrary, Tenant shall have no obligation
to pay Additional Rent based upon increases over Base Period Costs during the
first twelve (12) months of the Renewal Term (i.e. April 1, 2011 through and
including  March 31, 2012).





2




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc




--------------------------------------------------------------------------------




d.

Lessee shall continue to pay Lessor the cost of electricity consumed within the
Premises in accordance with Article 22 of the Lease Building Standard Office
Electrical Service.




3.6

Notwithstanding anything herein to the contrary, if there remains any portion of
Lessor’s Allowance, as calculated by Lessor after submission of invoices, not
utilized for improvement work performed in the Premises, then, upon Lessee
giving Lessor not less than thirty (30) days prior written notice (“Lessee’s
Notice”) that it has not utilized all of Lessor’s Allowance for tenant
improvements and has elected to apply the unused portion of Lessor’s Allowance
as a credit against the Fixed Basic Rent payable by Lessee for the Premises
during the Renewal Term, said unutilized portion of Lessor’s Allowance shall be
applied in equal amounts as a credit against the first nine (9) monthly
installments of Fixed Basic Rent for the Premises during the Renewal Term
(“Lessor’s Unused Allowance Rent Credit”), commencing with the later of (i)
April 1, 2011 and (ii) the first monthly installment of Fixed Basic Rent due
thirty (30) days after Lessee shall have given Lessee’s Notice to Lessor, and
upon the giving of said Lessee’s Notice, Lessor’s Allowance shall be deemed
 reduced by the full amount of the Lessor’s Unused Allowance Rent Credit.
Accordingly, (a) if Lessee has not exercised its Partial Surrender Option
pursuant to Paragraph 3.7 below, and (b) if all of Lessor’s Allowance is
unutilized and Lessee elects to use all of  Lessor’s Allowance as Lessor’s
Unused Allowance Rent Credit, then Lessor’s Unused Allowance Rent Credit shall
be applied in nine (9) equal monthly installments, as a credit against the
monthly installments of Fixed Basic Rent in the amount of NINETY NINE THOUSAND
ONE HUNDRED FORTY ONE AND 66/100 DOLLARS ($99,141.66) each, which equal monthly
installments shall be reduced to SIXTY EIGHT THOUSAND ONE HUNDRED FORTY FIVE AND
83/100 ($68,145.83) if Lessee has exercised its Partial Surrender Option
pursuant to Paragraph 3.7 below; and which equal monthly installments shall be
subject to further reduction  and adjustment if Lessee has utilized any portion
of Lessor’s Allowance for improvements to the Premises as provided in Paragraph
3.4 above. If Lessee gives Lessee’s Notice  to Lessor no later than February 28,
2011, then Lessor’s Unused Allowance Rent Credit shall be applied during the
nine (9) month period commencing April 1, 2011 through and including  December
31, 2011.




3.7

A new Article 57 Partial Surrender Option shall be added to the Lease, as
follows:




a.

Subject to the provisions of this Article, Lessee shall have the option to
delete from the Premises, and cancel the Lease with respect to a portion of the
Premises consisting of 10,420 gross rentable square feet on the second floor
(such portion of the Premises being hereafter referred to as the “Surrendered
 Premises” and being the initial premises demised under the Lease, as shown on
Exhibit A attached to the initial Lease dated May 24, 2002) so that the balance
of the Premises shall consist of 50,203 gross rentable square feet (hereinafter
the “Remaining Premises”), upon giving Lessor written notice on or before June
30, 2010 (such notice being referred to as “Lessee’s Partial Surrender Notice”).
TIME IS OF THE ESSENCE with respect to Lessor’s receipt of Lessee’s Partial
Surrender Notice. The deletion of the Surrendered Premises from the Premises and
the cancellation of the Lease with respect to the Surrendered Premises shall be
effective on March 31, 2011 (the “Partial Surrender Date”). Lessee shall
surrender and vacate the Surrendered Premises in accordance with Article 5 of
the Lease on or before the Partial Surrender Date, and if Lessee shall fail to
surrender and vacate the Surrendered   Premises on or before the Partial
 Surrender Date, the provisions of Article 25 Holdover of the Lease shall apply
to the Surrendered  Premises (prorated and/or modified as appropriate to apply
only to the Surrendered Premises).




b.

If Lessee shall elect to delete the Surrendered Premises from the Premises and
cancel the Lease with respect thereto, as of the Partial Surrender Date, the
following shall be applicable:







(i)

The Remaining Premises shall be deemed to be 50,203 gross rentable square feet
of space consisting of units of approximately 4,733 gross





3




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc




--------------------------------------------------------------------------------

rentable square feet, 11,224 gross rentable square feet and 7,452 gross rentable
square feet on the second (2nd) floor, approximately 25,656 gross rentable
square feet on the third (3rd) floor of the Building and approximately 1,138
gross rentable square feet of Storage Space in the Building’s garage, which
in­cludes an allocable share of the Common Facilities as defined in Article
42(b).




(ii)

The Fixed Basic Rent payable under the Lease shall be as follows:




I.

The Fixed Basic Rent for the Remaining Premises consisting of 49,065 gross
rentable square feet (excluding the Storage Space of 1,138 gross rentable square
feet), shall be as follows:




Period

Yearly

Rate

Monthly Installment

Annual Per Sq. Ft. Rent

April 1, 2011  to  March 31, 2016

$1,300,222.50

$108,351.87

$26.50




II.

The Fixed Basic Rent for the Storage Space of 1,138 gross rentable   square
feet, shall be as follows:




Period

Yearly

Rate

Monthly Installment

Annual Per Sq. Ft. Rent

April 1, 2011  to  March 31, 2016

$13,656.00

$1,138.00

$12.00




(iii)

Lessee's Percentage applicable to the Remaining Premises (including the Storage
Space) shall be 21.87% and Paragraph 12 of the Preamble to the Lease shall be
deemed amended accordingly.




(iv)

The number of parking spaces as set forth in Paragraph 14 of the Preamble to
Lease shall be decreased to a total of one hundred ninety-seven (197) spaces as
follows:




Assigned: forty-six (46) spaces located in the garage




Unassigned: one hundred fifty-one (151) spaces in the outdoor parking lot




(v)

 Immediately upon the giving of Lessee’s Partial Surrender Notice, Lessor’s
Allowance, as defined in Paragraph 3.4 of this Seventh Amendment to Lease shall
be reduced to SIX HUNDRED THIRTEEN THOUSAND THREE HUNDRED TWELVE AND 50/100
DOLLARS ($613,312.50).




(vi)

 Immediately upon the giving of Lessee’s Partial Surrender Notice, Lessee’s
right of first offer to lease Additional Space pursuant to Article 56A of the
Lease (as set forth in Paragraph 3.7 of the Fifth Amendment) shall be
subordinate with respect to any such Additional Space which is then currently
unleased and/or unoccupied (“Vacant  ROFO Space”), and therefore, Lessor shall
have the right to lease any such Vacant  ROFO Space to any third party, and
Lessee’s right of first offer to lease Additional Space shall not be applicable
to any such Vacant  ROFO Space until after the expiration of the initial space
lease between Lessor and a third party with respect to such Vacant  ROFO  Space
including, without limitation, the Surrendered Premises (i.e. upon Lessee’s
surrender of the Surrendered Premises, the Surrendered Premises shall be deemed
to be Vacant  ROFO Space).




(vii)

All Lease provisions applicable as of the natural expiration of the





4




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc




--------------------------------------------------------------------------------

Lease shall apply to the Partial Surrender Date with respect to the Surrendered
Premises.  




(viii)

Promptly after Lessor’s receipt of Lessee’s Partial Surrender Notice, the
parties shall execute an amendment to the lease confirming Lessee’s election and
the deletion of the Surrendered Premises from the Premises.




3.8

During the Term, Lessee shall have the right to have Lessee’s name occupy
twenty-five percent (25%) of the Building’s existing monument sign, and Lessor
confirms that Lessee’s name, as currently placed on the Building’s existing
monument sign, may remain in place, subject to future municipal approvals, if
required.    




3.9

Lessor represents that there currently is no mortgage encumbering the Building.
Lessor covenants and agrees that pursuant to Article 15, Subordination of Lease
as modified by Paragraph 3.9 of the Second Amendment to Lease, it shall obtain a
non-disturbance agreement from the future holder of any such underlying lease,
mortgage or trust deed in said lender’s standard form.




3.10

Article 55 Option to Extend of the Lease shall continue in full force and effect
applicable to the Premises (and/or the Remaining Premises, as the case may be),
except that (i) Subsection 55(a)(ii) shall be deleted, and (ii) references
therein to the “last day of the initial term” and/or “the last year of the
initial term of this lease” shall be changed to the “Expiration Date of the
Term” and/or “the last year of the term immediately preceding the Expiration
Date” as sense may require since the Extension Term referred to therein shall
 not follow the initial term of the Lease.




.11

Lessee hereby represents to Lessor that (i) there exists no default under the
Lease either by Lessee or Lessor; (ii) Lessee is entitled to no credit, free
rent or other offset or abatement of the rents due under the Lease, except as
expressly set forth in this Agreement; and (iii) there exists no offset, defense
or counterclaim to Lessee’s obligation under the Lease.




3.12

Lessee and Lessor each represents and warrants to the other that no broker
brought about this transaction except Cresa Partners of New Jersey, LLC, and
each party agrees to indemnify, defend and hold the other harmless from any and
all claims of any broker claiming to have dealt with such party arising out of
or in connection with negotiations of, or entering into of, this Agreement.




 .13

Except as expressly amended herein, the Lease, as amended herein, shall remain
in full force and effect as if the same had been set forth in full herein, and
Lessor and Lessee hereby ratify and confirm all of the terms and conditions
thereof.




 .14

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.




 .15

Each party agrees that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.




IN WITNESS WHEREOF, Lessor and Lessee have hereunto set their hands and seals
the date and year first above written, and ack­nowledge one to the other that
they possess the requisite authority to enter into this transaction and to sign
this Agreement.




LESSOR:

LESSEE:




300 TICE REALTY ASSOCIATES L.L.C.

PAR PHARMACEUTICAL, INC.

By:

Mack-Cali Realty, L.P., sole member

By:

Mack-Cali Realty Corporation,

its general partner





5




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc




--------------------------------------------------------------------------------







By:

/s/ Mitchell E. Hersh

By:

/s/ Patrick G. LePore

Mitchell E. Hersh

Name:  Patrick G. LePore

President and Chief Executive Officer

Title:     Chairman, Chief Executive

Officer and President





6




C:\Documents and Settings\mg52191\Local Settings\Temporary Internet
Files\OLK11\EXH 10-11-3 7TH AMD TO TICE LEASE.doc


